Citation Nr: 0115402	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  98-08 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
paranoid type, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to September 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

In March 2001, the veteran testified at a personal hearing at 
the RO before the undersigned Member of the Board.  A copy of 
the transcript of that hearing has been associated with the 
claims folder.

The veteran might be attempting to raise a claim of 
entitlement to a total rating based on unemployability due to 
service-connected disability.  The RO should send the veteran 
the appropriate form to claim entitlement to this benefit and 
inform him that he should complete and return the form if he 
believes that he is entitled to this benefit.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's schizophrenia is productive of sleep 
impairment, chronic depression with thoughts of hurting 
himself, and decreased motivation, but without evidence of 
speech which is circumstantial, circumlocutory, or 
stereotyped, panic attacks more than once a week, impairment 
of short- and long-term memory, impaired judgment, or 
difficulty in understanding complex commands.



CONCLUSION OF LAW

A rating in excess of 30 percent for schizophrenia, paranoid 
type, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his psychiatric 
disability.  The RO has found the claim to be well grounded, 
obtained all available medical records pertinent to this 
claim and provided the veteran with a current VA examination 
of this disability.  There is no outstanding evidence or 
information which should be obtained.  In sum, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA. 

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

Service connection for schizophrenia, paranoid type, was 
granted in February 1975.  A 10 percent disability evaluation 
was assigned.  The 10 percent disability evaluation remained 
in effect until the April 1998 rating decision on appeal 
increased the evaluation to 30 percent, effective November 7, 
1997.

A summary of the veteran's hospitalization at the Battle 
Creek VA Medical Center (VAMC) in March and April 1997 shows 
that the veteran was admitted to that facility because he had 
been having homicidal thoughts toward his supervisor.  He 
gave a history of poly-substance use.  The mental status 
examination indicated that he was alert, tried to answer 
questions appropriately, and denied suicidal or homicidal 
ideation.  The diagnosis at discharge was poly-drug 
dependence, continuous.  The veteran was assigned a 75 on the 
Global Assessment of Functioning (GAF) Scale.

In December 1997, the veteran was afforded a VA psychiatric 
examination.  He reported that he had been admitted to the 
Battle Creek VA VAMC in March 1997 because he had been having 
bad dreams, in which he was urged to harm himself or others.  
Following a three week period of hospitalization, he was 
arrested and placed in jail because he had made threats 
against a Federal employee.  He stated he had worked for the 
Post Office, that he had threatened his supervisor, and that 
the incident was reported to the authorities.  He said he was 
found guilty, and that he served 90 days in prison.  The 
veteran indicated that he was subsequently released to an 
alternative treatment program.  He said he was currently 
receiving outpatient treatment through the Grand Rapids VA 
Outpatient Center (VAOC).  He stated his current medications 
helped to relieve his symptoms of anxiety and irritability.  
He reported working for the Post Office from 1979 until he 
was fired in April 1997.  He stated he was not currently 
working.  

The veteran complained that he continued to have bad dreams 
of harming himself.  He said he did not sleep well, and that 
he was overly suspicious of others.  He reported having 
auditory hallucinations.  However, he said his experiences 
with hallucinations had improved since had started taking 
medication.  The veteran's speech was of normal volume and 
rate.  His thoughts were well organized.  He expressed no 
delusions or hallucinations.  There was no unusual or bizarre 
behavior noted.  The diagnosis was schizophrenia, paranoid 
type.  The veteran was assigned a score of 50 on the GAF 
Scale.

Medical records from the Battle Creek VAMC, the Grand Rapids 
VAOC, and the Community Alternatives Program dated between 
April 1997 and December 1999 reflect that the veteran 
received evaluations and treatment for, but not limited to, a 
right shoulder disorder, poly-substance dependence, and 
schizophrenia. 

Treatment notes dated in May and November 1998 indicate that 
the veteran was doing well, and that he had a positive 
response to medication.  The November 1998 treatment note 
indicates that he was alert and oriented.  He was coherent, 
articulate, and logical.  His affect was bright.

In May 1999, the veteran was admitted to the Battle Creek 
VAMC due to complaints of depression and suicidal thoughts.  
He stated his depression had increased over the past two 
years.  His history of drug and alcohol abuse was referenced.  
On mental status examination, the veteran was alert and 
oriented times three.  His mood was depressed.  His affect 
was appropriate to his thought content.  His speech was 
clear, coherent, relevant, and goal directed.  He denied any 
current suicidal or homicidal ideation or auditory or visual 
hallucinations.  There was no evidence of psychosis or 
paranoia.  His memory and cognition were intact.  His insight 
and judgment seemed fair.  The diagnosis was depression, not 
otherwise specified, and rule out organic mood secondary to 
poly-drug usage.  A GAF of 50 was assigned.  However, in the 
past year, the veteran's GAF was noted to have been as high 
as 65.  Subsequent treatment notes dated in May and December 
1999 show that the veteran continued to respond well to his 
medication.

The veteran was afforded another VA psychiatric examination 
in April 2000.  He reported that he was divorced, and that he 
lived alone.  He said he bought his own groceries and 
prepared some meals, but that he received a lot of help from 
a "lady friend" and his mother.  He noted that his lady 
friend also did his laundry.  He also indicated that he 
attended the Grand Rapids OPC.  The veteran stated that he 
had been unemployed for the past 3 years.  He denied 
participating in any community social activities.  He said he 
preferred to stay home and watch television.  He stated his 
major problem was that he had thoughts of hurting himself.  
He also complained of nightmares and poor sleep.  He said he 
felt discouraged all the time, and that he frequently cried 
for no reason.  He stated his depression interfered with his 
ability to think and remember.  The veteran presented himself 
with a sad expressionless face.  His clothing appeared 
moderately soiled, and the sweat pants he was wearing had 
several small holes in them.  His speech was of low volume 
and slow rate.  His thoughts were integrated and goal 
directed with no evidence of delusions or hallucinations.  
However, he did express morbid ideas.  The diagnosis was 
schizophrenia.  His current GAF was 55.

During his March 2001 personal hearing before the 
undersigned, the veteran complained of having bad dreams and 
constant depression.  He said life was confusing, and that he 
felt worthless.  He indicated that he was tired of living.  
If it were not for his medication, he would be totally out of 
control.  The veteran reported that he lived alone, and that 
his only social contact was with his mother.  He said his 
mother visited him three to four times a week.  He reported 
seeing a psychologist every three months, but that he would 
see him more frequently if he were having problems.  He 
stated he had not worked in almost four years.  He indicated 
that he had yet to apply for Social Security disability 
benefits.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9203 (2000), a 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.] GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

The Board observes that the evidence of record demonstrates 
that the veteran's disability picture for his service-
connected schizophrenia, paranoid type, most nearly 
approximates the criteria for a 30 percent evaluation under 
DC 9203.  VA treatment reports and the reports of the 
veteran's December 1997 and April 2000 VA examinations 
document complaints of sleep impairment, depression with 
thoughts of hurting himself, and decreased motivation.  He 
has also complained that his depression interferes with his 
memory.  The record is negative, however, for evidence of 
more than mild memory impairment.  Moreover, despite the 
foregoing, the record shows that the veteran's regular use of 
medication has helped to control his complaints of depression 
and auditory hallucinations.  The veteran, in fact, 
specifically denied having hallucinations at his April 2000 
examination.

The Board also notes that the veteran has complained of 
irritability, and that his incarceration in 1997 was the 
result of an outburst of anger directed at his workplace 
supervisor.  The record shows, however, that the veteran has 
nevertheless consistently denied experiencing any recent 
homicidal ideation, and there is otherwise no evidence of 
impaired impulse control.  In addition, while the reports of 
the 1997 and 2000 examinations indicate that the veteran's 
schizophrenia has led to difficulty in his ability to relate 
to others, as well as a constriction of his interests and a 
deterioration of his personal habits, the examiners 
nevertheless assigned a GAF scores of 50 and 55, 
respectively.  VA treatment records show that his GAF Score 
has ranged between 50 and 75.  For the most part the GAF 
scores are consistent with the current evaluation assigned to 
his psychiatric disorder.  

Further, the Board observes that the veteran has consistently 
presented himself on mental status examination as alert and 
oriented, and that his psychiatric symptoms do not include 
speech which is circumstantial, circumlocutory, or 
stereotyped, panic attacks more than once a week, impairment 
of short- and long-term memory, impaired judgment, or 
difficulty in understanding complex commands.  Although the 
veteran has contended that he is socially isolated, and that 
he rarely goes out in public, he nevertheless does appear to 
maintain a healthy relationship with his mother.  He also 
reports having a "lady friend."  In addition, while the 
veteran has been unemployed for past four years, there is no 
objective medical opinion of record linking the veteran's 
recent poor employment history to his service-connected 
psychiatric disorder.  Therefore, the Board concludes that an 
evaluation in excess of 30 percent under the criteria of DC 
9203 is not warranted.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2000).  As referenced above, while the record 
reflects that he has not worked for nearly four years, there 
is no evidence establishing that the veteran's schizophrenia 
has resulted in this recent poor employment history.  The 
Board also notes that there is no evidence that the veteran's 
schizophrenia has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  In sum, there is no indication 
that the average industrial impairment resulting from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased evaluation for schizophrenia, 
paranoid type, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

